—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered May 12, 1999, convicting defendant, after a jury trial, of conspiracy in the second degree, and sentencing him to a term of SVs to 25 years, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. In addition to testimony from two of defendant’s co-conspirators, there was a wealth of evidence, including narcotics records and intercepted conversations, to prove that defendant conspired to possess and sell numerous kilograms of cocaine.
The court properly exercised its discretion when it advised a witness about the possible legal consequences of giving self-incriminating testimony regarding a murder unrelated to the conspiracy in question, and instructed the jury that it could utilize the witness’s invocation of his right to refuse to answer questions related to the murder in assessing his credibility (People v Siegel, 87 NY2d 536). Contrary to defendant’s claim, such questions pertained to a collateral matter and the court appropriately chose the least drastic alternative of giving a limiting instruction rather than striking the testimony of the witness. Concur — Tom, J. P., Andrias, Wallach and Buckley, JJ.